 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10    ANDRE L. REVIS,                                    Case No. 1:19-cv-00542-JDP
11                       Plaintiff,                      FINDINGS AND RECOMMENDATIONS
                                                         DENYING MOTION TO PROCEED IN
12            v.                                         FORMA PAUPERIS AND REQUIRING
                                                         PAYMENT OF FILING FEE IN FULL
13    STUART SHERMAN, et al.,                            WITHIN TWENTY-ONE DAYS
14                       Defendants.                     ECF No. 2
15                                                       OBJECTIONS DUE WITHIN 14 DAYS
16                                                       ORDER TO ASSIGN CASE TO DISTRICT
                                                         JUDGE
17

18

19          Plaintiff Andre L. Revis is a state prisoner proceeding without counsel in this civil rights
20   action brought under 42 U.S.C. § 1983. On April 26, 2019, plaintiff filed an application to
21   proceed in forma pauperis under 28 U.S.C. § 1915. ECF No. 2.
22          The Prison Litigation Reform Act provides that “[i]n no event shall a prisoner bring a civil
23   action . . . under this section if the prisoner has, on 3 or more occasions, while incarcerated or
24   detained in any facility, brought an action or appeal in a court of the United States that was
25   dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon which relief
26   may be granted, unless the prisoner is under imminent danger of serious physical injury.” 28
27   U.S.C. § 1915(g). Plaintiff has had three or more actions dismissed as frivolous, as malicious, or
28
                                                        1
 1   for failing to state a claim upon which relief maybe granted.1

 2          Plaintiff has not satisfied the imminent danger exception to § 1915(g). See Andrews v.

 3   Cervantes, 493 F.3d 1047, 1053-55 (9th Cir. 2007). In his complaint, plaintiff seems to contend

 4   that he was improperly denied parole. ECF No. 1 at 4. Plaintiff does not, however, allege that he

 5   is currently at risk of physical harm.

 6          Accordingly, plaintiff’s in forma pauperis application should be denied, and he should

 7   pay the filing fee in full, since he has accrued three or more strikes and was not under imminent

 8   danger of serious physical harm at the time this action was initiated. See 28 U.S.C. § 1915(g).

 9          Order

10          The clerk of court is directed to assign this case to a district judge who will review the

11   findings and recommendations.

12          Findings and Recommendation

13          Based on the foregoing, it is hereby recommended that:

14          1. plaintiff’s in forma pauperis application, ECF No. 2, be denied;

15          2. plaintiff be required to pay the $400 filing fee in full within twenty-one days of adoption

16              of these findings and recommendations; and

17          3. if plaintiff fails to pay the $400 filing fee in full within twenty-one days of adoption of

18              these findings and recommendations, all pending motions be terminated and this action

19              be dismissed without prejudice.

20          The undersigned submits the findings and recommendations to a district judge under 28
21   U.S.C. § 636(b)(1)(B) and Rule 304 of the Local Rules of Practice for the United States District

22   Court, Eastern District of California. Within fourteen days of the service of the findings and

23   recommendations, plaintiff may file written objections to the findings and recommendations with

24   the court. That document should be captioned “Objections to Magistrate Judge’s Findings and

25
     1
26     The cases include Revis v. Salinas, et al., No. 1:13-cv-00059-AWI-DLB (E.D. Cal. Jan. 29,
     2015) (order dismissing case for failure to state a claim); (2) Revis v. Enenmoh, et al., No. 1:12-
27   cv-01988-SAB (E.D. Cal. Apr. 30, 2014) (order dismissing case for failure to state a claim);
     (3) Revis v. Jarvis, et al., No. 1:13-cv-01197-LJO-DLB (E.D. Cal. Sept. 17, 2014) (order
28   dismissing case for failure to state a claim).
                                                         2
 1   Recommendations.” The district judge will review the findings and recommendations under 28

 2   U.S.C. § 636(b)(1)(C). Plaintiff’s failure to file objections within the specified time may result in

 3   the waiver of rights on appeal. See Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014).

 4
     IT IS SO ORDERED.
 5

 6
     Dated:     May 6, 2019
 7                                                      UNITED STATES MAGISTRATE JUDGE
 8

 9

10   No. 203
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
